                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

IN RE RENEWED APPLICATION
PURSUANT TO 28 U.S.C. § 1782
FOR DISCOVERY FROM                                            18-mc-258-LPS
GLASSTECH INC., ET AL.

                                   MEMORANDUM ORDER

       At Wilmington this 6th day of September 2019:

       Having reviewed the parties' most recent joint status report (D.I. 47), IT IS HEREBY

ORDERED that the remaining disputes identified therein are resolved as follows:

       (a) Section II: Ms. Freund may petition the Court in the future for additional documents

or information, but such petition will be denied unless she can establish, by clear and convincing

evidence, that (A) a need for additional information has been triggered because (B)(i) new issues

or circumstances have arisen or (ii) new information has been discovered. These provisions

balance Glasstech's interests in finality and the Court' s interests in not having to expend

unnecessary additional resources on the parties' disputes with Ms. Freund' s interest in obtaining

additional documents in the event that something unforeseen occurs. Glasstech may object to

and oppose any such requests for documents or information.

       (b) Section III: Mr. Freund shall have access to and may receive the final Valuation figure

or range provided by the Firm and any documents Glasstech produces to Ms. Freund. The Court

is not persuaded by Ms. Freund' s objections to Mr. Freund receiving such information. The

point of the Valuation- and this now-lengthy litigation- has been to determine the value of

certain property of Mr. Freund's and of the marital estate generally, and Mr. Freund should be

permitted access to evidence that may be used against him. The Court will not require Mr.


                                                  I
Freund to bear any of the costs of the Valuation. He was willing to proceed on the basis of the

already-completed Houlihan Lokey valuation, which would have led to no party incurring any

additional costs. It was Ms. Freund's decision to seek the new Valuation.

       Mr. Freund's right to access the final Valuation figure or range provided by the Firm and

any documents Glasstech produces to Ms. Freund, and Mr. Freund's right to seek additional

information from Glasstech, are limited to the same extent as Ms. Freund's rights in these

regards. Glasstech may object to and oppose any such requests for documents or information.

Mr. Freund may retain counsel in addition to U.S . counsel who had entered an appearance by

June 27, 2019, all of whom will be required to comply with all of the limitations of this Order

and any other Order of the Court.

       (c) Section IV.B: the production of any documents or information directly to Ms. Freund

is conditioned on the entry of a protective order in the Rabbinical Court. Without such an order,

this Court may lack the ability to meaningfully sanction Ms. Freund even if her future conduct

were to warrant it. Mr. Freund has sought a protective order since the beginning of this case and

Ms. Freund has previously seemed agreeable to it. In the event Mr. Freund does not cooperate

with submission of a reasonable proposed order, or if the Rabbinical Court chooses to not enter a

protective order (which is its decision to make), Ms. Freund may seek further relief in this Court.

       (d) Footnote 2: the Firm will be retained jointly by Ms. Freund and Glasstech. Glasstech

needs to be a party to the agreement so that it can directly enforce its contractual benefits,

including its confidentiality obligations. The Court is not persuaded by Ms. Freund's suspicions

that Glasstech will improperly attempt to influence the Firm.

       (e) Footnote 3: Ms. Freund will be provided a single pre-engagement opportunity "to


                                                  2
have a conversation with the Firm about the purpose of the Valuation, the parties (and related

parties) involved, and the importance of the Firm performing its own independent Valuation."

Such discussion may prove helpful in providing context to the Firm. Glasstech's alternate

proposal that a joint written statement be provided to the Firm is less likely to be productive

given the near-certainty of disputes arising in the drafting of such a document, requiring

additional judicial involvement and consequent delay.

       (f) Footnote 5: one of Mr. Engel's partners may file a motion for pro hac vice admission

in this case. Such attorney will be subject to the same restrictions set forth in the Proposal and

any Orders of the Court, including the instant Order. It is reasonable and appropriate for Ms.

Freund to have the assistance of an attorney who has more familiarity with the financial

documents that will be produced in this case. Given the restrictions on such attorney, this

accommodation to Ms. Freund' s interests does not significantly increase the risk to Glasstech or

any other party.

       (g) Footnote 7: the applicable law is limited to U.S . law. If Ms. Freund is somehow

obligated to produce information under Israeli law (other than by the Rabbinical Court for which

an exception has already been made), she may petition this Court with respect to such obligation.

       Having reviewed the letters relating to disputes between Ms. Freund and Balfour Green

regarding the terms of a protective order (see D.I. 50-52), IT IS HEREBY ORDERED that the

Court will enter Balfour Green' s proposed version of the protective order (see D.I. 50-1). On the

whole, Balfour Green' s proposal is more reasonable than Ms. Freund' s proposal. It is

appropriate under the circumstances here that all non-public documents produced be maintained

as confidential and used solely for the purpose identified in Ms. Freund's Application. See 28


                                                 3
U.S .C. § 1782(a) (providing district courts authority to order persons residing in their districts "to

produce a document or other thing for use in a proceeding in a foreign or international tribunal").

       IT IS FURTHER ORDERED that all agreed-upon portions of the Proposal set out in

the joint status report are ADOPTED and shall govern going forward until further Order of the

Court. The parties shall, no later than September 13, submit any additional Order they request

the Court to enter to implement the various agreements reached and rulings entered by the Court

throughout this case.

       As this Order has been issued under seal, the parties shall meet and confer and, no later

than September 9, submit a proposed redacted version of it. Thereafter, the Court will issue a

public version of its Order.




                                                  4
